DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 line 2 reads "determining a ratio of the first   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16, 18-19, 23-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hockley (US 2019/0054703, corresponds to EP 3228441A1 on the IDS filed 10/2/2018) modified by Douglas (US 2014/0117585).	
Regarding claim 13, Hockley meets the claimed, A method of additively manufacturing three-dimensional objects, (Hockley Abstract describes additive manufacturing system) the method comprising: receiving build material from a first build material container into a second build material container, (Hockley [0070] describes moving base material between containers and from containers to the manufacturing system) wherein the data pertaining to the build material comprises a number of times the build material received in the second build material container has been used in a current build process and/or one or more previous build processes, (Hockley [0068] and [0072] describes material stock or “build material” is assigned a batch number based on its exposure to manufacturing conditions or “build processes” before the material is transferred into the manufacturing system) and a number of times the build material received in the second build material container has been subjected to a current sieving process and/or one or more previous sieving processes; (Hockley [0072]-[0073] describes that the batch number also considers sieving and is updated after a sieving process) wherein the current sieving process and the one or more previous sieving processes comprises separating build material with a particle size larger than a predetermined particle size from the build material (Hockley [0053] teaches sieving separates the particles based on size) prior to being received in the second build material container; (Hockley [0053] teaches recycling the material that has been sieved back into the manufacturing process) and 2 of 11wherein the quality parameter specified for the subsequent build process depends at least in part on the number of times at least a first fraction of the build material received in the second build material container has been used in the current build process and/or the one or more previous build processes, and/or the number of times at least the first fraction of the build material received in the second build material container has been subjected to the current sieving process and/or the one or more previous sieving processes (Hockley [0040] teaches that the batch index also dictates the quality of the material being recycled back to the manufacturing system based on the exposure to the manufacturing or “build conditions” including sieving.)
Hockley does not meet the claimed, the first build material container comprising a first information storage element and the second build material container comprising a second information storage element; transferring from the first information storage element to the second information storage element, data pertaining to the build material, determining a subsequent build process for using the build material received in the second build material container, the subsequent build process comprising a subsequent portion of the current build process or a different build process from the current build process and performing the subsequent build process using the build material received in the second build material container. 
Analogous in the field of additive manufacturing, Douglas meets the claimed, the first build material container comprising a first information storage element and the second build material container comprising a second information storage element; (Douglas [0093] describes multiple containers for build material that have data tags) transferring from the first information storage element to the second information storage element, data pertaining to the build material, (Douglas [0093]-[0096] describe a process where build material is transferred from one container with a data tag and the information on the data tag is transferred to a controller located on the 3D printer. The 3D printer meets the broadest reasonable interpretation of a container with a storage element because it holds build material and contains data on the controller) determining a subsequent build process for using the build material received in the second build material container, the subsequent build process comprising a subsequent portion of the current build process or a different build process from the current build process, (Douglas [0097] teaches that an operation parameter for the fabrication of an object is determined based on the data from the data tag) and performing the subsequent build process using the build material received in the second build material container; (Douglas [0097] and [0099] teach fabricating an object using the material received in the 3D printer.) 
It would have been obvious to a person of ordinary skill in the art to combine the 3D printing method of Hockley with the method of building objects based off information stored on data tags s described by Douglas in order to simplify the parameters of the fabrication process, see Douglas [0099].
and the subsequent build process determined based at least in part on the data pertaining to the build material satisfying a quality parameter specified for the subsequent build process; and the subsequent build process determined based at least in part on the data pertaining to the build material satisfying a quality parameter specified for the subsequent build process, however, Douglas [0097] teaches that an operation parameter or “subsequent build process” is determined based on the data from the tag on the containers and Hockley [0040] teaches that the batch index associated with the material in the containers also dictates the quality based on the exposure to the manufacturing or “build conditions” including sieving. When combined, Hockley and Douglas teach containers for holding build material and storing data regarding the quality of the material in the container (Hockley) and using data to determine subsequent building steps (Douglas) which meets the claim.
It would have been obvious to a person of ordinary skill in the art to combine the build material containers and stored batch index quality data of Hockley with the step of determining build operations based on the data as taught by Douglas in order to simplify the parameters of the fabrication process, see Douglas [0099].
Regarding claim 14, Hockley meets the claimed, the method of claim 13, wherein the one or more previous sieving processes comprises separating consolidated build material and/or partially consolidated build material from the build material prior to being received in the first build material container (Hockley [0091] teach sieving before being put in a container.)
Regarding claim 15, Hockley meets the claimed, the method of claim 13, comprising: adding a quantity of fresh build material to the build material received in the second build material container, the quantity of fresh build material depending at least in part on the number of times at least the first fraction of the build material received in the second build material container has been used in the current build process and/or the one or more previous build processes (Hockley [0092]-[0093] teach that fresh material can be added to the containers or to the manufacturing system in case of deterioration of recycled base material or “first fraction” according to the batch index.)
Regarding claim 16, Hockley meets the claimed, the method of claim 13, comprising: determining a ratio of the first fraction the of build material received in the second build material container to a second fraction of build material received in the second build material container; (Hockley [0084] describes measuring the quantity of powder taken from each batch index, measuring the quantity of each would be a ratio) wherein the first fraction of build material has been used in the current build process and/or the one or more previous build processes  a first number of times, and the second fraction of build material has been used in the current and/or the one or more previous build processes  build process a second number of times; and/or wherein the first fraction of build material has been subjected to the current sieving process and/or the one or more previous sieving processes a first number of times, and the second fraction of build material has been subjected to the current sieving process and/or the one or more previous sieving processes a second number of times (Hockley [0084] describes measuring the quantity of powder taken from each batch index, the batch index is a measure of the manufacturing process exposure that also includes sieving, see [0068] and [0073]. Measuring the quantity of each would be a ratio.)
Regarding claim 18, Hockley meets the claimed, the method of claim 13, comprising: adding a quantity of fresh build material to the build material received in the second build material container, the quantity of fresh build material depending at least in part on the number of times at least the first fraction of the build material received in the second build material container has been subjected to the current sieving process and/or the one or more previous sieving processes (Hockley [0092]-[0093] teach that fresh material can be added in case of deterioration of recycled base material or “first fraction” according to the batch index, the batch index includes sieving processes.)
Regarding claim 19, Hockley meets the claimed, the method of claim 13, comprising: determining a parameter relating to the number of times at least the first fraction of build material received in the second build material container has been used in the current build process and/or the one or more previous build processes s; (Hockley [0068] describes material stock  is assigned a batch number based on its exposure to manufacturing conditions) and/or determining a parameter relating to the number of times at least the first fraction of build material received in the second build material container has been subjected to the current sieving process, and/or the one or more previous sieving processes wherein the parameter comprises: color, grain size, grain size distribution, and/or mesh size of a mesh used in the current  sieving process and/or the one or more previous sieving processes to which the at least the first fraction of build material has been subjected (Hockley [0061] describes other considerations involved in the batch index measurement including the size distribution of the particles.)
Regarding claim 23, Hockley meets the claimed, the method of claim 13, comprises: subjecting the build material received in the second build material container to the current build process, and updating the number of times the build material has been used in the current build process; and/or subjecting the build material received in the build material container to the current sieving process, and updating the number of times the build material has been subjected to the current sieving process (Hockley [0090] teaches the batch index is updated as the material is used in the manufacturing process.)
Regarding claim 24, Hockley meets the claimed, the method of claim 13, comprising: adding a quantity of fresh build material to the second build material received in the build material container, the quantity of fresh build material determined at least in part to compensate for one or more effects on the build material received in the second build material container caused by (i) the build material received in the second build material container having  been used in the current  build process, and/or the one or more previous build processes and/or (ii) the build material received in the second build material container having been subjected to the sieving process and/or the one or more previous sieving processes (Hockley [0092]-[0093] teach that fresh material can be added in the case of deterioration of the recycled material as indicated by the batch index which measures the number of times the material has been used in manufacturing and sieving.)
Regarding claim 25, Hockley meets the claimed, the method of claim 13, comprising: determining a quality parameter for the build martial received in the second build material container, the quality parameter for the build material received in the second build material container depending at least in part on (i) the number of times the build material received in the second build material container has been used in the current build process, and/or the one or more previous build processes and/or (ii) the number of times the build material received in the second build material container has been subjected to the current sieving process and/or the one or more previous sieving processes (Hockley [0040] teaches that the batch index also dictates the quality based on the exposure to the manufacturing conditions including sieving.)
the method of claim 25, comprising: assigning the build material received in the second build material container to a customer type and/or an object type based at least in part on the quality parameter for the build material received in the second build material container (Hockey [0081] teaches that a batch index is assigned to a container to describe the building material inside.)
Regarding claim 27, Hockley meets the claimed, the method of claim 13, comprising: performing the current build process using the build material, prior to receiving the build material in the second build material container and/or performing the current sieving process upon the build material with a sieving unit, prior to receiving the build material in the build material container (Hockley [0053] describes the material is sieved by a filter which would be a predetermined size, [0073] describes the sieving is done before assigning a batch index.)
Regarding claim 28, modified Hockley meets the claimed, The method of claim 13, comprising: updating the data pertaining to the build material (Hockley [0073] teaches updating the batch number or “data” after its been transferred to the manufacturing system and used) before or after transferring the data pertaining to the build material from the first information storage element to the second information storage element (Douglas [0096] describes transferring data from a tag on the container to the controller on the 3D printer.)
Regarding claim 29, Douglas meets the claimed, The method of claim 13, wherein the first information storage element comprises a first data storage device applied or attached to the first build material container; and/or wherein the second information storage element comprises a second data storage device applied or attached to the second build material container (Douglas [0064] and [0079] describe data tags with data pertaining to the build material are stored on containers.)
Regarding claim 30, Hockley does not meet the claimed, The method of claim 13, wherein the first information storage element comprises a first a barcode, a first QR-code, a first RFID tag, or a first NFC tag applied or attached to the first build material container; and/or wherein the second information storage element comprises a second a barcode, a second QR-code, a second RFID tag, or a second NFC tag applied or attached to the second build material container. 
Analogous in the field of powder based 3D printing, Douglas meets the claimed, The method of claim 13, wherein the first information storage element comprises a first a barcode, a first QR-code, a first RFID tag, or a first NFC tag applied or attached to the first build material container; and/or wherein the second information storage element comprises a second a barcode, a second QR-code, a second RFID tag, or a second NFC tag applied or attached to the second build material container (Douglas [0063] teaches the data tag can be an RFID, bar code, or QR code.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Hockley with the data tags of Douglas in order to automatically read the data and supply the data to a controller, see Douglas [0063] and [0079].
Regarding claim 31, Hockley meets the claimed, The method of claim 13, wherein the first build material container comprises: a dose module, a build module, an overflow module (Hockley [0050]-[0051] describes a manufacturing system or “first build material container” with a deposition unit or “dose module” 4, a build platform or “build module” 3, and an overflow container 15.)
The method of claim 13, wherein the first build material container is coupled to an upstream side of a sieving unit, and/or wherein the second build material container is coupled to a downstream side of the sieving unit (Hockley [0052] - [0053] teach that any remaining build material in the manufacturing system or “first build material container” is then transferred to a sieve such that the manufacturing system is upstream of the sieve.)  
Regarding claim 33, Hockley meets the claimed, The method of claim 13, wherein the build material, when in the first build material container, comprises unconsolidated build material surrounding an additively manufactured object (Hockley [0052]-[0053] teach remaining unconsolidated build material around a manufactured component.) 
Regarding claim 35, Hockley meets the claimed, The method of claim 13, comprising: determining, with a determination unit, the data pertaining to the build material (Hockley [0069] teaches a control system or “determination unit” tracks and determines the quality or “data pertaining to build material” of the material being used.)
Regarding claim 36, Hockley meets the claimed, The method of claim 35, wherein the data pertaining to the build material comprises: a color of the build material, a grain size of the build material, and/or a grain size distribution of the build material (Hockley [0061] describes other considerations involved in the batch index measurement including the size distribution of the particles.) 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hockley modified by Douglas as applied to claim 13 above, and further in view of Williams (US 2019/0134897).
Regarding claim 34, modified Hockley does not meet the claimed, The method of claim 13, wherein the first build material container is coupled to a blending unit, and/or wherein the second build material container is coupled to the blending unit, wherein the blending unit is configured to blend the build material with at least one additional build material, wherein the at least one additional build material comprises a quantity of fresh build material and/or a quantity of previously used build material.
Analogous in the field of three dimensional powder manufacturing, Williams meets the claimed, The method of claim 13, wherein the first build material container is coupled to a blending unit, and/or wherein the second build material container is coupled to the blending unit, wherein the blending unit is configured to blend the build material with at least one additional build material, wherein the at least one additional build material comprises a quantity of fresh build material and/or a quantity of previously used build material (Williams [0024] teaches that powder passes through a blender to be blended with additional powder materials and deposited in a source or “container” for further use.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the 3D printing method of modified Hockley with the blending unit of Williams in order to mix fresh and recycled powder for reuse, see Williams [0024] and [0038].

Response to Arguments
 In response to the amendment filed 9/13/2021, the rejections to claim 13 under 35 USC 112(a) and (b) have been withdrawn and the rejections under 35 USC 101 have been withdrawn. The drawing objections have been withdrawn in response to the replacement drawings filed 11/5/2021.
Applicant's arguments filed 9/12/2021 have been fully considered but they are not persuasive. Applicant argues that neither Hockley nor Douglas teach transferring the data from . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        



/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744